FILE COPY

      RE: Case No. 15-0293                DATE': 4/1,6/2015
      CoA   #: r3-13-00368-CV   rC#: DC-12-008   69
STYLE: JOHN H. CARNEY & ASSOCTATES
   v. MTCHAEL ROSELIINI, D. D. S.
      Today the Supreme Court of Texas granted the
motion for extension of time to fife petition for
review under Trx. R. App. p. 53.7(f) in the above-
referenced case. The petition for review is due to       be
f iled no .Later than f{,ay 18, 2015..
                     MS, DORIAN E.   RAMIREZ
                      CLERK, THIRTEENTH COURT OF
                     APPEAL S
                     901 LEOPARD STREET, lOTH FLOOR
                     CORPUS CHRISTI, TX 78401